Citation Nr: 1504597	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for enlarged right testicle and right epididymis.

2.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1978 to January 1979.  He had additional periods of service in the National Guard, including a period of active duty training (ACDUTRA) from September 1974 to February 1975.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision and decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2011, the case was remanded for additional development by another Veterans Law Judge.  In September 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record. 

The issue of entitlement to service connection for a left testicle disability was raised by the record in July 1978 and February 1979 Applications for Compensation or Pension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that an August 1978 rating decision appears incomplete and does not reference a specific issue; and a March 1979 rating decision only references a genitourinary condition and lists enlarged right testicle and right epididymis.  It does not appear that a left testicle disability was developed following the July 1978 and February 1979 applications.  As such, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  On an April 2005 Application for Compensation and Pension, the Veteran again listed left epididymitis.  At the September 2014 videoconference hearing, the Veteran again reiterated that he seeks service connection for a left testicle disability.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

With regard to his claim of service connection for a right testicle disability, the Veteran must be scheduled for an examination to determine the etiology of any right testicle disability.  Although the Veteran was afforded VA examinations in April 2006 and April 2012, these examinations are inadequate for adjudication purposes.  Specifically, a STR from December 1978 shows the Veteran sustained a testicular injury three to four months prior to entering his period of active duty.  It was noted that this injury occurred while on a civilian job, and that on release from his prior service (in February 1975) he had no problems with his testicle.  As such, there is evidence of a preexisting injury.  No etiological opinion was provided in the April 2006 examination report and the medical opinion in the April 2012 report is inadequate.  An opinion, with adequate rationale, as to whether the pre-existing injury was aggravated during service or if any increase in the pre-existing disability was due to the natural progress of the condition must be obtained.

Before an opinion can be sought, all outstanding pertinent VA and private treatment records should be obtained. 

With regard to the Veteran's claim of entitlement to nonservice-connected pension benefits, the question that must be answered is whether the Veteran meets the threshold service requirement for basic eligibility.  As noted above, the Veteran had a period of active duty service from December 1978 through January 1979 and a period of ACDUTRA from September 1974 to February 1975.  His period of ACDUTRA is not qualifying service unless or until it is shown that he "was disabled . . . from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If he is shown to have acquired a right testicle disability (or left testicle disability, as the issue is referred) during his period of ACDUTRA, then that period of ACDUTRA becomes active military service, which may which may impact his eligibility for pension as it exceeded 90 days and was during a period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3).  Accordingly, the claim seeking basic eligibility for nonservice-connected pension benefits must be deferred until the issues of service connection for a right and\or left testicle disability is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. First, develop (to include an examination) and adjudicate the referred claim of entitlement to service connection for a left testicle disability. 

2. Obtain and associate with the record any identified outstanding pertinent VA and non-VA treatment that has not already been associated with the record on appeal.  With respect to non-federal records, where reasonable efforts have already been made to associate such evidence with the record, further action is not required.

3. Thereafter schedule the Veteran for an appropriate examination to addresses the likely etiology of the Veteran's right testicle disability, to include enlarged right testicle and right epididymis.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review the record, the examiner should provide opinions responding to the following:

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a right testicle disability prior to his period of active service (December 1978 to January 1979)?  Please consider and discuss as necessary, a STR from December 1978 which shows the Veteran sustained a testicular injury three to four months prior to entering his period of active duty; that this injury occurred while on a civilian job; and that on release from his prior service (in February 1975) he had no problems with his testicle.  

b. If it is clear and unmistakable that the Veteran had a right testicle disability prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that any pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?  Please consider, and discuss as necessary, the December 1978 STR which shows the Veteran was cleared for separation as a result of his enlarged right testicle with reported testicular injury three to four months prior.

c. If it is clear and unmistakable that the Veteran had a right testicle disability prior to service, and it is at least as likely as not that the pre-existing disease underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity during service was due to the natural progress of the disease/injury?

d. If the VA examiner determines that the Veteran's right testicle disability did not pre-exist his period of active service, is it as least as likely as not (a 50 percent or greater probability) that any current right testicle disability is otherwise related to any period of military service, to include his period of ACDUTRA (from September 1974 to February 1975)?

A rationale for all opinions expressed should be provided.

4. Only after completion of the adjudication of the referred claim (left testicle disability), then re-adjudicate the remaining issues.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  Please note that the Board is legally precluded from adjudicating the remaining claims without adjudication of the referred claim, as all claims are inextricably intertwined, and final adjudication of the service connection claims is vital to the claim of nonservice-connected pension benefits.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






